Luke, J.
The plaintiff’s petition alleges substantially' that he was walking -along the sidewalk on Marietta street in Atlanta; that when lie-reached a certain place on the sidewalk where the sidewalk is crossed by a pri*173vate driveway, which driveway was built of cement and sloped from the building to the street, his foot slipped from under him and he fell, sustaining injuries; and that the defendant city was negligent: (a) “In allowing said driveway to be constructed as above described in the sidewalk. (b) In having a driveway in the sidewalk with such a sharp curve as to make an unsafe and dangerous walkway for pedestrains within the sidewalk limits, (e) In allowing said driveway to be, constructed of improper materials, so that the curved surface of said driveway within the sidewalk limits became and remained so slippery as to be dangerous for pedestrians, (d) In maintaining the said driveway in the sidewalk after knowledge or reasonable opportunity and the lapse of reasonable time from acquiring knowledge of the defective and dangerous condition of the sidewalk.” The defendant demurred to the petition, upon the grounds: (a) “No cause of action is therein set out. (b) It does not appear 'that there was any negligence in the construction of the sidewalk, under the allegations of said petition, (c) The construction therein alleged is' not negligent nor are the grounds of negligence therein alleged legal.” The court-sustained the general de-, murrer, and the plaintiff excepted. Held, that the petition did not set forth a cause of action, and it was not error to sustain the demurrer. City Council of Augusta v. Little, 115 Ga. 125 (41 S. E. 238).
Decided November 1, 1917.
Action for damages; from city court of Atlanta — Judge Reid. March 14, 1917.
A. H. Davis, for plaintiff.
J. L. May son, S. D. Hewlett, for defendant.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.